     Case 3:19-cv-01319-E Document 31 Filed 04/29/20                         Page 1 of 7 PageID 195



                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

    RUFUS AND PATRICIA                                    §
    HOLLIS,                                               §
              Plaintiff,                                  §
                                                          §
    v.                                                    §    Civil Action No. 3:19-CV-01319-E
                                                          §
    WILMINGTON SAVINGS FUND                               §
    SOCIETY, D/B/A CHRISTINA                              §
    TRUST, NOT INDIVIDUALLY                               §
    BUT AS TRUSTEE FOR                                    §
    PRETIUM MORTGAGE                                      §
    ACQUISITION TRUST,                                    §
               Defendant.                                 §

                              MEMORANDUM OPINION AND ORDER

           Before the Court is Defendant’s Motion for Summary Judgment filed by Wilmington

    Savings Fund Society, d/b/a Christina Trust, Not Individually But as Trustee for Pretium

    Mortgage Acquisition Trust (Trustee) (Doc. 22). Based on the relevant filings, evidence, and

    applicable law, the motion for summary judgment is GRANTED.

                                                 BACKGROUND

         On March 25, 2005, plaintiffs Rufus and Patricia Hollis executed a $119,200 Texas Home

Equity Note (Note) in favor of Argent Mortgage Company, LLC (Argent) and its assigns (Doc.

No. 23-2). The same day, the Hollises executed a Texas Home Equity Security Instrument (Deed

of Trust), which was recorded in the real property records of Dallas County, Texas (Doc. No. 23-

3). The Deed of Trust established a first lien on real property located at 2213 Meadow Lake

Drive, Grand Prairie, Texas 75050 (the Property) (Id.). 1


1
 The Deed of Trust identifies the Property as “Lot 16, Block M, of Meadow Oaks Addition, I[n]stallment No. 8, an
addition to the City of Grand Prairie, Dallas County, Texas, according to the map or plat thereof recorded in Volume
                                                                                                                  1
    Case 3:19-cv-01319-E Document 31 Filed 04/29/20                            Page 2 of 7 PageID 196



        On September 30, 2005, Argent assigned the Deed of Trust to CitiFinancial Mortgage

Company, Inc. (CitiFinancial) (Doc. No. 23-4). On November 30, 2015, CitiMortgage, Inc., as

successor by merger to CitiFinancial, assigned the Deed of Trust to Pretium Mortgage Credit

Partners 1 Loan Acquisition, LP (Pretium) (Doc. No. 23-5). And, on January 8, 2016, Pretium

assigned the Deed of Trust to Trustee (Doc. No. 23-6).

        Under the terms of the Note and Deed of Trust, the Hollises would be in default and

subject to acceleration of the loan and foreclosure proceedings on the Property if they failed to

timely pay the full amount of each required monthly payment under the Note (Doc. Nos. 23-2, 23-

3). Beginning April 1, 2012, the Hollises failed to make the required monthly payments (Doc.

No. 23-1). On August 9, 2016, Selene Finance, LP (Selene), the mortgage servicer, sent the

Hollises written notice of their default, an opportunity to cure the default, and notice that it

intended to accelerate the Note and declare all outstanding principal and accrued but unpaid

interest to be immediately due and payable if they failed to cure the default (Doc. No. 23-7). The

Hollises remained in default, and counsel for Selene sent them a Notice of Acceleration on

October 11, 2016 (Doc. No. 23-8).

        Trustee obtained an expedited order authorizing foreclosure in state court. 2 The Hollises

then filed this suit against Trustee “to challenge the foreclosure order and to fully ascertain the

true and [sic] nature and extent, if any, of any alleged default under the note … or whether proper

notices have been given.” (Doc. No. 1-4). Trustee removed this suit to federal court (Doc. No. 1).

It then asserted a counterclaim for foreclosure (Doc. No. 13).


76166, page 632, Map Records, Dallas County, Texas.”
2
  Pleadings by both parties refer to an expedited foreclosure order entered pursuant to Texas Rule of Civil Procedure
736; the order is not included in the record.
                                                                                                                    2
   Case 3:19-cv-01319-E Document 31 Filed 04/29/20                     Page 3 of 7 PageID 197



        Trustee seeks summary judgment on both the Hollises’ claim and its counterclaim for

foreclosure. The Hollises did not respond to the motion and, on February 19, 2020, the Court

ordered them to file a response if they opposed to the relief requested (Doc. No. 25). To date, the

Hollises have not filed a response.

                                  SUMMARY JUDGMENT STANDARD

        Summary judgment is appropriate when the pleadings and evidence on file show “there is

no genuine dispute as to any material fact and the moving party is entitled to judgment as a matter

of law.” FED. R. CIV. P. 56(a). A genuine dispute of material fact exists “if the evidence is such

that a reasonable jury could return a verdict for the non-moving party.” Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986). There is “no genuine issue as to any material fact [if] a

complete failure of proof concerning an essential element of the nonmoving party’s case

necessarily renders all other facts immaterial.” Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).

        The movant must inform the court of the basis of its motion and identify the portions of

the record that reveal there are no genuine material fact issues. Id. The movant also can satisfy

its summary judgment burden by “pointing out to the district court … that there is an absence of

evidence to support the nonmoving party’s case.” Id. at 325 (internal quotation omitted).

        If the movant makes the required showing, the non-movant must direct the court’s attention

to evidence in the record sufficient to establish there is a genuine issue of material fact for trial. Id.

at 324. To carry this burden, the non-movant must show the evidence is sufficient to support a

resolution of the factual issue in the non-movant’s favor. Anderson, 477 U.S. at 249. The court

must view all the evidence in a light most favorable to the non-movant. Id. at 255 (citing

Adickes v. S.H. Kress & Co., 398 U.S. 144, 158–59 (1970), superseded on other grounds by


                                                                                                        3
    Case 3:19-cv-01319-E Document 31 Filed 04/29/20                             Page 4 of 7 PageID 198



Celotex Corp., 477 U.S. 317).

                                                     ANALYSIS

         Trustee moves for summary judgment on its counterclaim for an order of foreclosure on

the Property under the Deed of Trust and Section 51.002 of the Texas Property Code. See TEX.

PROP. CODE. ANN. § 51.002. To show entitlement to an order authorizing foreclosure on a home

equity loan in Texas, Trustee must demonstrate: (1) a debt exists; (2) the debt is secured by a lien

created under Article 16, Section 50(a)(6) of the Texas Constitution; (3) the Hollises are in default

under the Note and Deed of Trust; and (4) the Hollises have been properly served with notice of

default and notice of acceleration. See PROP. § 51.002(d); Christiana Trust v. Jacob, No. 7:15-CV-

033-DAE, 2016 WL 4468274, at *2 (W.D. Tex. Aug. 23, 2016); Huston v. U.S. Bank Nat’l Ass’n,

988 F. Supp.2d 732, 740 (S.D. Tex. 2013), aff’d, 583 F. App’x 306 (5th Cir. 2014).

         Trustee has proffered the Note, Deed of Trust, the assignments, the payment history,

notices of default and notice of acceleration, and the amounts currently due under the Note as

summary judgment evidence. (See Doc. Nos. 23-1–23-10). The Note and Deed of Trust constitute a

valid agreement between the parties for a debt secured by a lien created in the Deed of Trust under

Article 16, Section 50(a)(6) of the Texas Constitution. The Hollises’ failure to make the monthly

payments required under the Note would constitute a breach of the agreement. The summary

judgment evidence establishes the Hollises failed to make the required monthly payments

beginning April 1, 2012 and they were properly served with notices of default 3 on August 9, 2016

and a notice of acceleration on October 11, 2016. Trustee’s filing of its counterclaim further serves


3
   See PROP. § 51.002(d) (requiring mortgage servicer to serve debtor in default with written notice by certified mail
stating the note is in default and providing at least twenty days to cure before any notice of sale can be given); Id. §
51.002(e) (service is complete when notice is deposited in the United States mail, postage prepaid and addressed to
the debtor at the debtor’s last known address).
                                                                                                                      4
   Case 3:19-cv-01319-E Document 31 Filed 04/29/20                  Page 5 of 7 PageID 199



as notice of acceleration to the Hollises. See Burney v. Citigroup Glob. Mkts. Realty Corp., 244

S.W.3d 900, 904 (Tex. App.—Dallas 2008, no pet. (op. on reh’g). Finally, the summary judgment evidence

shows the Hollises failed to cure the default and, as of October 22, 2019, were in arrears in an

amount of $103,104.63, the accelerated loan balance was $186,154.40, and additional interest

continued to accrue on the outstanding principal balance at a rate of $12.81 for each day the loan

remains unpaid (see Doc. Nos. 23-9, 23-10). Trustee has met its summary judgment burden to

show no genuine dispute exists as to any material facts on its counterclaim for foreclosure.

       The burden shifts to the Hollises to identify evidence in the record raising a genuine issue

of material fact on whether Trustee is entitled to a foreclosure order on the Property. Although

the Hollises’ petition purports to challenge the “nature and extent, if any, of any alleged default

under the note … or whether proper notices have been given,” they have not presented any

summary judgment evidence or otherwise objected to Trustee’s evidence. As such, the Hollises

have failed to meet their summary judgment burden to show a genuine dispute of material fact on

at least one element of Trustee’s counterclaim for foreclosure. Trustee, therefore, is entitled to

judgment as a matter of law on its counterclaim.

       For the same reasons, Trustee is entitled to summary judgment on the Hollises’ cause of

action challenging the foreclosure order pursuant to Texas Rule of Civil Procedure 736. “A Rule

736 proceeding is not ‘an ordinary lawsuit,’ but rather ‘a faster, more streamlined alternative to

judicial foreclosure.’” Burciaga v. Deutsche Bank Nat'l Tr. Co., 871 F.3d 380, 383 (5th Cir.

2017) (quoting Huston v. U.S. Bank Nat'l Ass'n, 359 S.W.3d 679, 682 (Tex. App. 2011, no pet.)).

A Rule 736 order is not subject to appeal. TEX. R. CIV. P. 736.8(c). “Any challenge to a Rule 736

order must be made in a suit filed in a separate, independent, original proceeding in a court of


                                                                                                    5
      Case 3:19-cv-01319-E Document 31 Filed 04/29/20                          Page 6 of 7 PageID 200



competent jurisdiction.” Id. And, a Rule 736 proceeding or order is automatically stayed on the

filing of a separate original proceeding putting “in issue any matter related to the origination,

servicing, or enforcement of the loan agreement, contract, or lien sought to be foreclosed.” TEX.

R. CIV. P. 736.11(a), (c). Upon notice than an independent suit has been filed, the Rule 736 court

is required to dismiss the proceeding or vacate the foreclosure order. TEX. R. CIV. P. 736.11(c).

         Although the Hollises filed this suit to challenge the foreclosure order, the filing has the

effect of vacating that order, see TEX. R. CIV. P. 736.11(c), and it is unclear from the petition

exactly what cause of action the Hollises intend to assert or the relief they seek. Even if the Court

were to construe the petition to assert a claim for breach of the loan documents or for a

declaratory judgment 4 as to the parties’ rights, the Trustee has satisfied its summary judgment

burden and established that it is entitled to foreclose on the Property. Further, the Hollises have

presented no summary judgment evidence on the “nature and extent, if any, of the alleged default

under the note … or whether proper notices have been given” or any other issue related to

foreclosure. Because the Hollises failed to meet their burden to show a genuine issue of material

fact on foreclosure, Trustee is entitled to dismissal with prejudice of the Hollises’ cause of action.

                                                   CONCLUSION

           Trustee’s motion for summary judgment is GRANTED. The Hollises’ cause of action

    is DISMISSED with prejudice. By separate judgment, Trustee will be authorized to foreclose

    on its lien on the real property located at 2213 Meadow Lake Drive, Grand Prairie, Texas

    75050 in accordance with the Note, Deed of Trust, and section 51.002 of the Texas Property


4
  Because this action was removed from state court, “the action may be construed as one brought under the federal
Declaratory Judgment Act,” which allows a federal court to declare the rights and legal relations of an interest party.
Hurd v. BAC Home Loans Servicing, LP, 880 F. Supp.2d 747, 769 (N.D. Tex. 2012).

                                                                                                                     6
      Case 3:19-cv-01319-E Document 31 Filed 04/29/20                          Page 7 of 7 PageID 201



    Code. 5

          SO ORDERED; signed April 29, 2020.




                                                       ADA BROWN
                                                       UNITED STATES DISTRICT JUDGE




5
  As the parties are likely aware, Dallas County has cancelled all foreclosure sales until further notice due to COVID-
19. See https://www.dallascounty.org/government/county-clerk/foreclosures.php. See also Coronavirus Aid, Relief,
and Economic Security Act, Pub. L. No. 116-136, § 4022(c)(2), 134 Stat. 281, 491 (2020) (providing servicers of
Federally backed mortgage loans may not initiate any judicial or non-judicial foreclosure process, move for a
foreclosure judgment or order of sale, or execute a foreclosure-related eviction or foreclosure sale, except with
respect to a vacant or abandoned property, for not less than the 60-day period beginning on March 18, 2020).
                                                                                                                     7
